Citation Nr: 0620549	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  98-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
to include atopic eczema on a direct basis or presumed due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1980 to August 1980 
and from October 1984 to February 1992.  She served in the 
Southwest Asia Theater of Operations from December 1990 to 
May 1991.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted evidence to the AMC in January 2006.  
The AMC transferred the veteran's claims file to the Board in 
February 2006.  Regulation requires that the agency of 
original jurisdiction review and dispose of evidence received 
prior to transfer of the claims file to the Board.  38 C.F.R. 
§§ 19.31(b)(1), 19.37(a) (2005).  The Board does not have 
discretion to consider evidence the agency of original 
jurisdiction receives prior to transfer of the claims file to 
the Board.  It is not subject to the claimant's waiver of 
initial review by the AOJ.  Compare 38 C.F.R. §§ 19.37(b), 
20.1304(c) (2005).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim at issue including 
review of the evidence the AOJ received in 
January 2006. If it remains denied, 
provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


